DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-16  of U.S. Patent No. 11,133,049 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims similar limitations as the issued patent. In other words, the current application is broader than the issued patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan  et al. (US 2016/0093624 A1), hereinafter Luan, and further in view of Yoon et al. (US 2010/0271862 A1), hereinafter Yoon, Shepard (US 2009/0296445 A1), and Jung (US 2007/0109909 A1).
Regarding claim 1, Luan teaches a memory array tile (MAT) for thyristor memory cells in an integrated circuit comprising:
a plurality of 3-dimensional thyristor memory cell arrays, each 3-dimensional array (Luan teaches a single array of thyristor memory cells. Luan did not teach the memory device to have a plurality of 3-dimensional thyristor memory cell arrays. However, Shepard teaches thyristor memory cells can be formed into 3-dimensional memory array, see ¶0028. Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use 3-dimensional memory arrays in order to increase the size and capacity of the memory device) having:
a plurality of thyristor memory cells arranged in a set of parallel planes, each thyristor memory cell having first and second terminals aligned in the plane of the memory cell (Luan teaches a plurality of thyristor memory cells in 2D memory array in Fig. 2A and Fig. 2B. Shepard teaches thyristor memory cells can be formed in 3-dimentional memory array. So the combination of Luan and Shepard would have two of the 2D memory array stacked on top of each other. The stack would have multiple planes, such as a plane parallel to the substrate and another vertical on the substrate. The planes with the plurality of memory cells vertical on the substrate have the memory cells aligned in the plane); 
a plurality of first conducting lines (Cathode access lines KL), each first conducting line connected to the first terminals of the thyristor memory cells in one of the set of planes;
a plurality of second conducting lines (Anode access line AL), each second conducting line connected to a second terminal of a thyristor memory cell in each one of the planes;
sense amplifiers (¶0058)  and write circuits (write circuits are inherent in order to perform the write operations in figures 11A, 11B and 12); and 
 Luan does not explicitly teach a plurality of third conducting lines, each third conducting line controllably connected to a subset of second conducting lines; a multiplexer/demultiplexer connected to the first conducting lines of each of the plurality of 3-dimensional thyristor memory cell arrays, the multiplexer/demultiplexer selectively connecting the sense amplifiers and write circuits to one of the plurality of 3-dimensional thyristor memory cell arrays during read or write operations.
Yoon teaches a plurality of third conducting lines, each third conducting line controllably connected to a subset of second conducting lines (Fig. 3, global word lines GWL which are connected to the local word lines connected to memory cells); 
Jung teaches a multiplexer/demultiplexer connected to the first conducting lines of each of the plurality of 3-dimensional thyristor memory cell arrays, the multiplexer/demultiplexer selectively connecting the sense amplifiers and write circuits to one of the plurality of 3-dimensional thyristor memory cell arrays during read or write operations (Fig. 3, Write Demultiplexer 21 and Read Multiplexer 23).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use Yoon’s global lines in order to reduce the numbers of lines used to access the memory cells and thus increasing the density of the memory device. 
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use Jung multiplexer/demultiplexer connected to the column lines in order to decode the access to the proper memory array and memory cell. 
Regarding claim 2, Luan further teaches the memory array tile (MAT) of claim I further comprising: control circuits selectively connecting the one of the plurality of 3-dimensional thyristor memory cell arrays to the sense amplifiers and write circuits (Control circuit is inherent to control the write and read operations as shown in Fig. 11A, 11B and 12).
Regarding claim 3, Yoon further teaches the memory array tile (MAT) of claim 2 wherein the control circuits further selectively connect one of the plurality of third conducting lines in the selectively connected one of the plurality of 3-dimensional thyristor memory cell arrays, a remainder of the plurality of third conducting lines in the selectively connected one of 3-dimensional thyristor memory cell arrays being disconnected (Fig. 3, when one of the BLK SEL signal is activated, the global word lines would be connected to the appropriate block, where one word line would be selected and the other word lines would be unselected from the write operation).
Regarding claim 4, Yoon further teaches the memory array tile (MAT) of claim 3 wherein all of the plurality of third conducting lines in a remainder of the plurality of 3-dimensional thyristor memory cell arrays being disconnected (Fig. 3, when one of the BLK SEL signal is activated, the global word lines would be connected to the appropriate block and the other blocks would be disconnected).
Regarding claim 5, Luan further teaches the memory array tile (MAT) of claim 2 wherein all of the plurality of second conducting lines in a 3-dimensional thyristor memory cell array not selectively connected by control circuits are connected to a voltage source to maintain thyristor memory cells connected to the plurality of second conducting lines in standby (Fig. 11A, the second conducting lines AL that are not selected are connected to a voltage source 1.8V~2.1V).
Regarding claim 6, Luan further teaches the memory array tile (MAT) of claim 5 wherein each of the plurality of second conducting lines is connected to the voltage source by an MOS transistor which is weakly on (Fig. 20 and ¶0087).
Regarding claim 7, Luan further teaches the memory array tile (MAT) of claim 6 wherein the MOS transistor comprises a PMOS transistor (Fig. 20, switch 92 has a combination of NMOS and PMOS transistors).
Regarding claim 8, Luan further teaches the memory array tile (MAT) of claim 1 wherein the number of first conducting lines comprises a number of bits of an Input/Output word of the memory array tile (¶0070)..
Regarding claim 9, Luan further teaches the memory array tile (MAT) of claim 8 wherein the number of first conducting lines comprises 16 (¶0070)..
Regarding claim 10, the memory array tile (MAT) of claim 1 wherein the plurality of 3-dimensional thyristor memory cell arrays comprises four 3-dimensional thyristor memory cell arrays(Shepard and Luan did not explicitly say how many number of memory cell arrays are stacked in 3-dimensional structure. However, it is well-known in the art to have more than four 3-dimensional thyristor memory cell arrays in order to meet the demand of the consumers for bigger size memory device).
Regarding claim 11, Luan further teaches the memory array tile (MAT) of claim 1 wherein the first conducting lines comprise bit lines (Fig. 20).
12. The memory array tile (MAT) of claim 1 further comprising: a second plurality of 3-dimensional thyristor memory cell arrays, each 3-dimensional array having: a second plurality of thyristor memory cells arranged in the set of planes, each thyristor memory cell having first and second terminals; a second plurality of first conducting lines, each first conducting line connected to the first terminals of the thyristor memory cells in one of the set of planes; a second plurality of second conducting lines, each second conducting line connected to a second terminal of a thyristor memory cell in each one of the planes; a second plurality of third conducting lines, each third conducting line controllably connected to a subset of second conducting lines; and
 a second multiplexer/demultiplexer connected to the first conducting lines of each of the second plurality of 3-dimensional thyristor memory cell arrays, the second multiplexer/demultiplexer selectively connecting the sense amplifiers and write circuits to one of the second plurality of 3-dimensional thyristor memory cell arrays during read or write operations(The second memory cell array is a duplicate of the first memory array in claim 1. It is well-known in the art that the memory device have multiple arrays such as shown in Fig. 3 by Yoon and Fig. 3 by Jung in order to increase the size of the memory device. Therefore, this claim is rejected for the same reasons similar to claim 1).
Regarding claims 13-17, the claims have the similar limitations as claims 1-12. Therefore, the claims are rejected under the same grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824